Citation Nr: 0508597	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.	Service connection for residuals of a 1983 lumbar spine 
injury.

2.	Whether the rating decision of September 19, 2001, was 
clearly and unmistakably erroneous in failing to grant 
separate 10 percent evaluations for tinnitus in each ear.  

3.	Service connection for chronic groin rash.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
2001.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
2001 and June 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.      


The issue of entitlement to service connection for chronic 
groin rash is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A current low back disorder is etiologically related to an 
injury sustained during the veteran's active service.  

2.	Separate compensable ratings for persistent tinnitus of 
each ear are not provided under the applicable rating 
criteria.


CONCLUSIONS OF LAW

1.	Residuals of a low back injury were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).  

2.	The September 19, 2001, rating decision was not clearly 
erroneous in not granting separate 10 percent ratings for 
tinnitus for each ear as such evaluations are not provided 
under the applicable rating criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  3.105, 4.1-4.14, 4.85-4.87, 
Diagnostic Code 6260 (in effect both before and after June 
10, 1999); VAOPGCPREC 2-03.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claims for 
service connection, the RO advised the veteran by letter 
dated in March 2002 of the evidence that would substantiate 
the veteran's claims, and the responsibility for obtaining 
the evidence.  The veteran was later provided with copies of 
the original rating decisions dated in September 2001 and 
June 2003 setting forth the general requirements of then-
applicable law pertaining to claims for service connection 
and increased ratings.  In July 2003 and March 2004 the 
veteran was provided with the Statements of the Case which 
reiterated the general notifications found in the rating 
decisions.  

Because the veteran had been continually apprised of the 
nature of substantiating evidence and his responsibility for 
obtaining it, the provisions of the VCAA as to notice have 
been satisfied.  See 38 U.S.C.A § 5103(b) (providing in 
substance that after notice to the claimant under the VCAA of 
any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO received from the veteran a lay 
statement from the veteran's spouse.  The record indicates 
that the RO reviewed all relevant records prior to its rating 
decisions.  Moreover, to further assist in the development of 
his claim, VA afforded the veteran physical examinations and 
a Board hearing.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Service Connection Claim for Residuals of a 
1983 Lumbar Spine Injury 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The veteran claims that a log rolled onto his back in 1983 
and thereby caused him a low back injury.  He maintains that 
this injury has caused him pain and limitation of motion 
since 1983.  At his Board hearing, he stated that duties 
pursuant to his active service worsened the back disorder.  
As a communications specialist in the Air Force, he stated 
that moving heavy safes, crawling through attic space to lay 
wires and cables, and sitting at a desk while working on 
computers worsened his disorder.  

Service medical records show that the veteran consistently 
complained of lumbar back pain during his active service 
throughout the 1980s and 1990s.  The first such complaint is 
found in medical records reflecting a February 1986 
examination.  The last such complaint is found in medical 
records reflecting an April 2001 medical evaluation, held 
several months prior to the veteran's separation from 
service.        

The veteran's spouse submitted a statement supporting the 
veteran's claim, and appeared at a Board hearing to do the 
same.  During the Board hearing, she stated that the 
veteran's back disorder interferes with his sleep, and that 
his symptoms were constant.  In her lay statement she 
attested to the veteran's difficulty walking and sitting as a 
result of his back disorder.  

The record indicates a conflict in evidence on the issue of 
whether the veteran has a current low back disorder, however.  
In contrast to the veteran's claims to a current disorder, 
the June 2001 VA Compensation and Pension Examination 
examiner found the opposite.  The examiner stated that the 
veteran indicated to him that he did not have a current back 
disorder.  He stated that the veteran told him that, 
following back manipulation by an Air Force physician in 
1991, he no longer had a low back problem.  The examiner's 
lumbar spine examination found full range of motion, no 
spasms, and no trigger points on palpation.  In conclusion, 
the examiner found lumbar sprain with resolved sciatica, 
presently asymptomatic.  Based on the finding that the 
veteran's claim lacked evidence of a current disorder, the RO 
denied the veteran's service connection claim for residuals 
of the 1983 injury.  

The Board has thoroughly reviewed the evidence of record in 
this matter.  In so doing, the Board recognizes that, as 
laypersons, the veteran and his spouse are not competent to 
render opinions on medical issues such as diagnosis and 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nevertheless, the Board finds that the record 
supports the finding that the veteran has a current disorder 
relating to his service.  See Pond, 12 Vet. App. 341 at 346.  
In this regard, the Board found persuasive medical records of 
the April 2001 medical evaluation.  Though the veteran 
conceded therein that he had not experienced sciatica 
symptoms since his 1991 treatment, he still complained of low 
back pain just as he did in February 1986.  This medical 
evidence, combined with the evidence presented by the veteran 
and his spouse, indicates the existence of residuals that 
relate to the veteran's in-service back injury.  Pond, 12 
Vet. App. at 346.  The Board finds therefore that the 
evidence of record does not preponderate against the 
veteran's claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996)(to deny a claim on its merits, the evidence must 
preponderate against the claim).



The Merits of the Claim for an Increased Rating for Tinnitus

The veteran contends that his service-connected bilateral 
tinnitus should be assigned separate 10 percent ratings with 
respect to each ear.    

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85- 
4.87 (2003)].  The former rating criteria provided a maximum 
10 percent rating for persistent tinnitus as a symptom of 
head injury, concussion, or acoustic trauma.  38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998).  The revised regulation 
provided a maximum 10 percent rating for recurrent tinnitus, 
regardless of its etiology.  A note following the revised 
provision states that an evaluation in excess of 10 percent 
may be available if tinnitus is associated with other 
disabilities.  However, it is not contended and the evidence 
does not demonstrate that the veteran has associated chronic 
suppurative otitis media, mastoiditis, or cholesteatoma 
(Diagnostic Code 6200), labyrinthitis (former Diagnostic Code 
6204), Meniere's Syndrome (Diagnostic Code 6205) or cerebral 
arteriosclerosis (Diagnostic Code 8046).

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

In addition, the Department of Veterans Affairs (VA)'s Office 
of the General Counsel (OGC) recently issued an opinion on 
this issue.  In VAOPGCPREC 2-03, OGC noted that "tinnitus is 
the perception of sound in the absence of an acoustic 
stimulus."  VAOPGCPREC 2-03 at p. 2, citing The Merck Manual 
665 (17th ed. 1999).  The OGC referenced the notice of 
proposed rulemaking resulting in the amendment to Diagnostic 
Code 6260 in May 2003 for the medical explanation of 
tinnitus:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  OGC therefore determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

With respect to the issue of whether this matter should be 
remanded for additional notice under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), the Board observes that OGC also 
recently held in VAOPGCPREC 2-2004 that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on VA.

The Board further notes that a precedential opinion of the 
OGC is as binding on the ROs as it is on the Board.  Thus, 
remanding the case to the RO would serve no useful purpose 
and accomplish nothing except to further delay resolution of 
this case.  Soyini v. Derwinski, 1 Vet. App. at 546; Sabonis 
v. Brown, 6 Vet. App. at 430.  As such, the Board observes 
that precedential opinions of the OGC are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  For that reason the 
Board finds that all versions of Diagnostic Code 6260 
preclude the assignment of separate disability ratings for 
bilateral tinnitus and that 10 percent is the maximum rating 
available for tinnitus as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board recognizes that the regulations provide that except 
as otherwise provided in the Rating Schedule, disabilities 
arising from a single disease entity are to be rated 
separately.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25(b) (2003).  The assignment of separate ratings 
is, however, dependent on a finding that the disease entity 
is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2002); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  As the OGC opinion makes clear, the disease entity 
of "tinnitus" has but one symptom-the perception of sound in 
the brain without acoustic stimulus.  Therefore, since 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.  Because the regional office applied the 
existing rating criteria, the assertions of clear and 
unmistakable error amount to a disagreement over 
interpretation of a regulation.  




ORDER

Service connection for residuals of a 1983 lumbar spine 
injury is granted.

Clear and unmistakable error not having been demonstrated in 
the September 19, 2001, rating decision in not granting 
separate ratings for tinnitus in each ear, the appeal on this 
issue is denied.


REMAND

After a preliminary review of the record, the Board has 
determined that additional medical evaluation and analysis is 
required to assess adequately the veteran's service 
connection claim for groin rash.  

Accordingly, this case is REMANDED for the following action:
 
1.  Schedule an appropriate medical 
examination with a skin specialist to 
ascertain the current nature and severity 
of the veteran's claimed groin rash.  All 
pertinent tests and studies should be 
accomplished and the findings then 
reported in detail.  The examining 
specialist is requested to review all 
pertinent records associated with the 
claims file.  If a current skin disorder 
in the area of the veteran's groin is 
found, the examining specialist is 
requested to identify the precise 
disorder, and then offer an opinion as to 
whether such disorder is at least as 
likely as not attributable to the 
veteran's active service.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.
    
3.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


